Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 02/01/2022.

Status of Claims
3.        Claims 1-38 are pending in this application.
           Claims 1-2, 4-7, 10, 12-13, 17-18, 20-27, 31, 34-38 are currently amended.

Claim Objections
4.        In view of Applicant’s argument [Remarks] and amendments filed 02/01/2022, claim objection(s) with respect to claim 1 have been fully considered and are withdrawn.

5.        Claim 2 is objected to because of the following informalities:    
Claim 2, line 5, please change ***funciton*** to ***function***.

Appropriate correction is required.

Response to Arguments
6.        Regarding Applicant’s Argument (page 10, line 17 – page 11, line 8):
Applicant’s arguments with respect to the rejection over claims 1-38 on the grounds of nonstatutory double patenting, have been considered and but are not 
	Applicant argues “that the claims, as amended, are neither anticipated, nor made obvious, by the claims of the ‘191 patent.  
	This is not persuasive with respect to Claims 1, and 24 because the changing of “enabling” to “ON” and the changing of “disabling” to “OFF” is changing to an equivalent term and is not distinguishable from Claims 1, and 37 of the ‘191 patent.
	Similarly, the changing of “perform an operation” to “take action” and the changing of “notifies” to “prompts” is changing to an equivalent term and is not distinguishable from Claims 1, and 37 of the ‘191 patent. 
	
7.	Applicant’s arguments with respect to the rejection over Independent Claims 25 and 38 on the grounds of nonstatutory double patenting, have been considered and are persuasive in view of Applicant’s amendments.  In particular, it is noted that the newly claimed “predetermined touch operation” instead of “an instruction” in Independent Claims 25 and 38 do overcome the nonstatutory double patenting rejection over the ‘191 patent.

Double Patenting
8.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

9.         Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent No. 11,023,191 (hereinafter ‘191).
Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding Claim 1 (drawn to a method):                                                 
Current Application

Claim 1:

A method executed by a communication terminal accepting ON/OFF operation of Bluetooth function, the method comprising: 


causing a display of the communication terminal to display an object; 

causing the display to display, 


according to accepting an operation to select the object when the Bluetooth function is ON, first notification information that prompts a user to take action to bring the communication terminal close to a printer, 
wherein the communication terminal transmits a login request to the printer using the Bluetooth function, in response to the action; and 





causing the display to display, according to accepting an operation to select the object when the Bluetooth function is OFF, 


second notification information that prompts a user to turn ON the Bluetooth function
‘191
Claim 1:

A method executed by a communication terminal which is configured to accept a setting of enabling or disabling the communication terminal to perform a Bluetooth function, the method comprising: 

causing a display of the communication terminal to display a first screen that includes a selectable object;

causing the display of the communication terminal to display, 

according to accepting an instruction to select the selectable object and upon condition that the Bluetooth function is enabled, 

a second screen that prompts a user to perform an operation to bring the communication terminal close to a transmission destination printer to which a login request is to be transmitted by Bluetooth communication; and 



causing the display of the communication terminal to display, according to accepting the instruction to select the selectable object and upon condition that the Bluetooth function is disabled, 

a third screen that notifies a user to enable the Bluetooth function.


Current Application
Claim 24:

A communication terminal accepting ON/OFF operation of Bluetooth function, the communication terminal comprising: 

a Bluetooth communication interface capable of performing Bluetooth communication conforming to Bluetooth specifications; 

a display on which information is displayed; and 

a controller, including a processor and a memory, configured to: 

cause the display to display an object; 


cause the display to display, according to accepting an operation to select the object when the Bluetooth function is ON, 


first notification information that prompts a user to take action to bring the communication terminal close to a printer, 

wherein the communication terminal transmits a login request to the printer using the Bluetooth function, in response to the action; and 

cause the display to display, according to accepting an operation to select the object when the Bluetooth function is OFF, 



second notification information that prompts a user to turn ON the Bluetooth function.

‘191
Claim 37:

A communication terminal comprising: 



a Bluetooth communication interface capable of performing Bluetooth communication conforming to Bluetooth specifications; 

a display on which information is displayed; and 

a controller, including a processor and a memory, configured to: 

cause, a display of the communication terminal to display, a first screen that includes a selectable object; 

cause the display of the communication terminal to display, according to accepting an instruction to select the selectable object and upon condition that the Bluetooth function is enabled, 

a second screen that prompts a user to perform an operation for bringing the communication terminal close to a transmission destination printer

 to which a login request is to be transmitted by Bluetooth communication; and 


cause the display of the communication terminal to display, according to accepting the instruction to select the selectable object and upon condition that the Bluetooth function is disabled, 


a third screen that notifies a user to enable the Bluetooth function.



10.       It is clear that all the elements of the application claims [1, and 24] are to be found in patent claims [1, and 37], (as the application claims [1, and 24] fully encompasses patent claims [1, and 37]).  The difference between the application claims [1, and 24] and the patent claims [1, and 37] lies in the fact that the patent claims In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

11.	For example, claim 1 of the application does not require “a first screen”, “a second screen”, and a “third screen” that is claimed in the patent claim 1.
For example, claim 24 of the application does not require “a first screen”, “a second screen”, and a “third screen” that is claimed in the patent claim 37.

12.	Since application claims [1, and 24] are anticipated by claims [1, and 37] of the patent, it is not patentably distinct from claims [1, and 37] of the patent.
13.	Claim 2 of the current application corresponds to claim 2 of US 11,023,191.
14.      Claim 3 of the current application corresponds to claim 3 of US 11,023,191.
15.      Claim 4 of the current application corresponds to claim 5 of US 11,023,191.
16.      Claim 5 of the current application corresponds to claim 4 of US 11,023,191.
17.      Claim 6 of the current application corresponds to claim 6 of US 11,023,191.
18.      Claim 7 of the current application corresponds to claim 7 of US 11,023,191.
19.      Claim 8 of the current application corresponds to claim 8 of US 11,023,191.
20.      Claim 9 of the current application corresponds to claim 9 of US 11,023,191.
21.      Claim 10 of the current application corresponds to claim 10 of US 11,023,191.
22.      Claim 11 of the current application corresponds to claim 11 of US 11,023,191.
23.      Claim 12 of the current application corresponds to claim 12 of US 11,023,191.

25.      Claim 14 of the current application corresponds to claim 14 of US 11,023,191.
26.      Claim 15 of the current application corresponds to claim 15 of US 11,023,191.
27.      Claim 16 of the current application corresponds to claim 16 of US 11,023,191.
28.      Claim 17 of the current application corresponds to claim 17 of US 11,023,191.
29.      Claim 18 of the current application corresponds to claim 18 of US 11,023,191.
30.      Claim 19 of the current application corresponds to claim 19 of US 11,023,191.
31.      Claim 20 of the current application corresponds to claim 20 of US 11,023,191.
32.      Claim 21 of the current application corresponds to claim 21 of US 11,023,191.
33.      Claim 22 of the current application corresponds to claim 22 of US 11,023,191.
34.      Claim 23 of the current application corresponds to claim 23 of US 11,023,191.

Allowable Subject Matter
35.       Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.
36.         Claims 25-38 are allowed.

37.       The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a method executed by a communication terminal accepting ON/OFF operation of Bluetooth function, the method comprising: causing a display of the communication terminal to display an object; causing the display to 

Regarding Claim 24:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a communication terminal accepting ON/OFF operation of Bluetooth function, the communication terminal comprising: a Bluetooth communication interface capable of performing Bluetooth communication conforming to Bluetooth specifications; a display on which information is displayed; and a controller, including a processor and a memory, configured to: cause the display to display an object; cause the display to display, according to accepting an operation to select the object when the Bluetooth function is ON, first notification information that prompts a user to take action to bring the communication terminal close to a printer, wherein the communication terminal transmits a login request to the printer using the Bluetooth function, in response to the action; and cause the display to display, according to accepting an operation to select the object when the Bluetooth function is OFF, second notification information that prompts a user to turn ON the Bluetooth function..


None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a method executed by a communication terminal which is configured to accept a setting for enabling or disabling Bluetooth function, the method comprising: causing a display of the communication terminal to display, according to accepting a predetermined touch operation when the Bluetooth function is enabled, a screen for a login function that transmits a login request to the printer using the Bluetooth-function; and causing the display of the communication terminal to display, according to accepting the predetermined touch operation when the Bluetooth function is disabled, notification information about the setting.

Regarding Claim 38:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a communication terminal configured to accept a setting for enabling or disabling Bluetooth function, the communication terminal comprising: a Bluetooth communication interface capable of performing Bluetooth communication conforming to Bluetooth specifications; a display on which information is displayed; and a controller, including a processor and a memory, configured to: cause the display of the communication terminal to display, according to accepting a predetermined touch operation when the Bluetooth function is enabled, a screen for a login function that transmits a login request to the printer using the Bluetooth function; and cause the display of the communication terminal to display, according to accepting 

Regarding Claims 2-23:
Claims 2-23, by virtue of their dependency to allowable claim 1, are also indicated as allowable subject matter.

Regarding Claims 26-37:
Claims 26-37, by virtue of their dependency to allowed claim 25, are also allowed.

Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677